NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 07/29/2022 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/08/2022.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding independent claim 1, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a control system for controlling an engine shutdown, including an engine shutdown confirmation unit comprising at least one third switch placed on the electrical power supply link of the at least one fuel supply shut-off member, the at least one third switch being in the open position by default; the engine shutdown confirmation unit comprising electronic circuitry configured to switch the at least one third switch over to a closed position when a predefined quantity Q of switches of the set of switches of a control member in a cockpit of the aircraft switch position within a time frame of predefined duration, and otherwise keeps the at least one third switch in the open position.
	 Closest prior art includes Matthews (US 2005/0109038), which teaches an engine shutdown control device, including a fuel supply shut-off valve operatively coupled to a set of switches, including at least one switch 214 configured to respond to an engine shutdown command signal; and a third switch 212 also coupled to the fuel supply shut-off valve. However, Matthews is silent on teaching an engine shutdown confirmation unit including electronic circuitry configured to switch the third switch to a closed position when a predefined quantity of switches changes position within a time frame of predefined duration, and keeps the third switch open otherwise. 
Claims 2-10 are allowable for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741